PULLEY, J.
(dissenting-). I am not able to agree with the majority of the court in this -case. The loss of the hogs is not shown to have resulted from any act of negligence on the part of the appellant. Plaintiff was present when the trainmen received the order not to move any stock that day. He made no objection to 'having his stock left on the side track, nor did he demand that1 they be taken out with that train; neither dlid he give any directions as to the care or the protection of. said stock, nor apparently give the matter any farther thought until he returned about ten o’clock the following day. At that time he found the car partly filled with snow and xo of the hogs dead from the effects of exposure. It dóes not appear that defendant could have d’one anything ta"protect them. They would' have been no better off if the car had been taken with the train, as the train became snowbound1 within a few miles from Herrick. The storm that raged throughout the day • and night after the hogs. were *551placed in the car was the approximate cause of the loss, and the defendant should not have been held liable.